Foote, C.
— The plaintiff sued the county of Santa Clara to recover a sum of money alleged to have been “illegally and erroneously” collected for license taxes paid by him.
A demurrer was filed, which alleged as one of the grounds thereof that the facts stated in the complaint were not sufficient to constitute a cause of action.
It was sustained, and the plaintiff declining to answer over, judgment passed for the defendant and for costs, and this appeal was taken therefrom.
As appears from the complaint, the money sued for was not on account of any property taxes assessed, and it was voluntarily paid.
The plaintiff relied on section 3804 of the Political Code as upholding his contention, but in this he was mistaken, as it does not apply to an action such as the one under consideration, and no rule of law exists which authorizes him to recover. (Harper v. Rowe, 53 Cal. 234; Loomis v. County of Los Angeles, 59 Cal. 456; O’Brien v. Colusa County, 67 Cal. 503.)
*576The demurrer was properly sustained, and the judgment should he affirmed.
Belcher, 0. C., and Searls, C., concurred.
The Court. — For the reasons given in the foregoing opinion, the judgment is affirmed.